Citation Nr: 1044996	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction, as secondary to the service-connected 
prostate cancer, status post prostatectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and October 2006 rating decisions of the 
Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) 
Regional Office (RO).  In January 2006, the RO granted service 
connection for prostate cancer, status post prostatectomy, and 
assigned an effective date of August 16, 2005 with an evaluation 
of 10 percent from March 1, 2006.  Thereafter, by a June 2006 
rating decision, the RO awarded the Veteran special monthly 
compensation for loss of use of a created organ, effective August 
16, 2005.  At this time, the RO also found that the January 2006 
rating decision was erroneous in reducing the 100 percent 
evaluation for prostate cancer prior to completion of a VA review 
examination and restored the 100 percent disability rating.  In 
this rating decision, the RO also proposed to reduce the 100 
percent disability rating to 20 percent with a separate 
noncompensable disability rating for erectile dysfunction.  

In a July 2006 statement, the Veteran reported that he was 
appealing the noncompensable evaluation for erectile dysfunction, 
arguing that he also suffered a penile deformity.  An October 
2006 rating decision reduced the Veteran's prostate cancer, 
status post prostatectomy, to 20 percent, effective January 1, 
2007, and assigned a separate noncompensable disability rating 
for erectile dysfunction, effective August 16, 2005.  The Veteran 
submitted a VA-form 9 in October 2006, indicating his 
disagreement with the evaluation of his erectile dysfunction and 
penis deformity.  He was subsequently issued a statement of the 
case in February 2007 and perfected a timely substantive appeal 
in April 2007.  

In statements presented in September 2008 and January 2009, the 
Veteran discussed having hearing loss, hypertension, cold 
injuries related to his nerves of the hands and feet, a lung 
condition and diabetes since his active service and reported his 
current problems with incontinence and urinary frequency.  It is 
unclear from his statements however, whether he was intending to 
file claims for any of these issues.  Therefore, the issues of 
service connection for hearing loss, hypertension, cold 
injuries and a nerve condition of the hands and feet, a 
lung condition and diabetes and the issue of a disability 
rating in excess of 20 percent for prostate cancer, status 
post prostatectomy, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  As the Board does not have 
jurisdiction over them, they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran has erectile dysfunction as a residual of prostate 
cancer but deformity of the penis is not shown.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
erectile dysfunction as associated with prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.115b, DC 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim, he was 
provided notice of the VCAA in September 2005.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in September 2007, pertaining to the 
downstream disability rating and effective date elements of his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

It is well to observe that service connection for erectile 
dysfunction has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
for erectile dysfunction and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b) (2010) (amended to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned for his erectile dysfunction, included notice of the 
criteria for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes, private 
medical records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's erectile dysfunction, as secondary to the service-
connected prostate cancer, status post prostatectomy, was 
assigned a noncompensable rating under the provisions of 
Diagnostic Code 7522 of the Schedule for Rating Disabilities, 38 
C.F.R. § 4.115b.  Where an unlisted condition is encountered it 
is permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Under DC 7522, penis deformity with loss of 
erectile power warrants a 20 percent disability rating.  38 
C.F.R. § 4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Analysis

The Veteran asserts that his erectile dysfunction, as associated 
with prostate cancer, warrants a compensable evaluation as he has 
a penile deformity such that his penis has withdrawn into his 
abdomen, making it difficult to urinate.  

The medical evidence of record, to include those records of 
treatment within a year of the Veteran's claim, includes VA 
medical records from October 2003 to September 2005, private 
medical records from June 2005 to March 2006, and a March 2006 VA 
examination.  VA outpatient treatment reports reflect that the 
Veteran complained of having sexual difficulty and had problems 
with erectile dysfunction.  Private medical records reflect the 
Veteran was diagnosed with prostate cancer in July 2005.  In a 
March 2006 private medical record, the Veteran reported that he 
felt his penis was inverted or recessed and that he had an 
inability to achieve erections even with the use of Viagra.  The 
private physician, Dr. R.W.P., found that these complaints were 
not uncommon amongst patients who have had a radical 
prostatectomy and that the Veteran's penis was partially recessed 
into the abdomen wall.  Dr. R.W.P. also noted that the Veteran 
was noted to have locally advanced cancer and it was not 
unexpected that he would have difficulties with erectile 
dysfunction.  

In a March 2006 VA examination, the Veteran reported that, since 
his radical prostatectomy in 2005, his prostate specific antigen 
(PSA) had come back three times as being 0 and he had no 
recurrence of the cancer or any chemotherapy, radiation therapy, 
or implants.  He did report multiple complications as a result of 
the radical prostatectomy, including total loss of any erectile 
ability without the possibility of vaginal penetration or 
ejaculation.  The Veteran reported his condition did not have a 
significant impact on his daily activity or employment.  He 
stated that he had tried Viagra for his erectile dysfunction with 
no effect.  A physical examination revealed a surgically absent 
prostate, normal penis, normal sensation, normal tone and normal 
tenderness.  No abdominal masses were noted and an abdominal 
examination was unremarkable.  The Veteran was diagnosed with 
erectile dysfunction with vaginal penetration and ejaculation not 
possible in spite of Viagra.  

After a careful review of the evidence of record, the Board finds 
that the Veteran's erectile dysfunction does not warrant a 
compensable disability rating at any time since the date of claim 
on August 16, 2005 under Diagnostic Code 7522.  In this regard, 
the Board notes that the Veteran has loss of erectile power but 
no deformity of the penis is shown by the medical evidence of 
record.  Specifically, the private and VA medical records are 
absent of any findings of a penile deformity.  In March 2006, Dr. 
R.W.P. noted the Veteran's complaints that his penis was inverted 
or recessed and his inability to achieve erections even with the 
use of Viagra, however, Dr. R.W.P found that these complaints 
were not uncommon amongst patients who have had a radical 
prostatectomy and it was not unexpected that he would have 
difficulties with erectile dysfunction.  While Dr. R.W.P. 
observed that the Veteran's penis was partially recessed into the 
abdomen wall, he did not find that this was a deformity.  
Moreover, the March 2006 VA examination's clinical evaluation 
found no deformities of the penis, noting that the penis was 
normal.  

While the Veteran contends that he has a penile deformity as his 
penis has withdrawn into his abdomen, this statement is not 
competent evidence of a penile deformity, as a penile deformity 
is a medical determination which the Veteran is not competent to 
provide.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury; however, a lay 
witness can provide and "eye-witness" account of the visible 
symptoms).  

Accordingly, the Board finds that the weight of the evidence is 
against a compensable rating for the Veteran's erectile 
dysfunction, as secondary to the service-connected prostate 
cancer, status post prostatectomy, based on the absence of penis 
deformity.  As noted above, where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation shall 
be assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Therefore, as the rating 
criteria under Diagnostic Code 7522 only provides a 20 percent 
rating for penis deformity with loss of power and the Veteran's 
erectile dysfunction is only productive of loss of power, the 
Board finds that the Veteran is appropriately rated under the 
noncompensable rating.  See id.

The Board notes that the Veteran has been awarded special monthly 
compensation due to the loss of use of a creative organ, based on 
erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  The Board will not award additional compensation to 
duplicate that benefit.  Where disabilities overlap in their 
resulting physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the 
Board may not award a disability rating based on loss of erectile 
power alone.  That disability is compensated by the special 
monthly compensation based on the loss of use of a creative 
organ.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable disability rating at any time since 
the date of claim on August 16, 2005.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Veteran's disability 
has been no more than noncompensable since that date, so his 
rating cannot be "staged" because the noncompensable rating 
represent his greatest level of functional impairment 
attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a compensable disability rating for erectile 
dysfunction, as secondary to the service-connected prostate 
cancer, status post prostatectomy, is not warranted at any time 
since the date of claim on August 16, 2005.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal 
is accordingly denied.


Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his erectile 
dysfunction, as secondary to the service-connected prostate 
cancer, status post prostatectomy, and provides for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See id.  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

An initial compensable disability rating for erectile 
dysfunction, as secondary to the service-connected prostate 
cancer, status post prostatectomy, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


